 JADE HANDBAG, INC.Jade Handbag, Inc., and Sol Klayminc and LeatherGoods, Plastics, Handbags & Novelty Workers'Union, Local 1. Case 2-CA-1957419 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISUpon a charge filed by the Union on 14 April1983 the General Counsel of the National LaborRelations Board issued a complaint on 27 May1983 against the Company and Sol Klayminc, theRespondents, alleging that they have violated Sec-tion 8(a)(1), (3), and (5) of the National Labor Re-lations Act. Although properly served copies ofthe charge and complaint, the Company and SolKlayminc have failed to file answers.On 25 July 1983 the General Counsel filed aMotion for Summary Judgment. On 29 July 1983the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. Neither theCompany nor Sol Klayminc filed a response. Theallegations in the motion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board."In the absence of good cause being shown forthe failure of the Respondent to file timely an-swers, we grant the General Counsel's Motion forSummary Judgment,' but only against the Compa-ny. Although the General Counsel named SolKlayminc, the Company's president, as a respond-ent in the complaint, the complaint contains no al-legation that justifies imposing individual liabilityon him. Accordingly, to the degree the GeneralCounsel may seek to hold Respondent Sol Klay-In granting the General Counsel's Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto contest either the factual allegations or the legal conclusions of theGeneral Counsel's complaints. Thus, the Chairman regards this proceed-ing as being essentially a default judgment which is without precedentialvalue.269 NLRB No. 39minc individually liable, we deny that aspect of theMotion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company, a New York corporation, was en-gaged in the manufacture and distribution of leath-er handbags and related products at its facility inNew York, New York, and was an employer-member of the New York Industrial Council of theNational Handbag Association (herein the Associa-tion). The Association, inter alia, represents its em-ployer-members in negotiating and administeringcollective-bargaining agreements with the Union.Annually, the employer-members of the Associa-tion, in operating their businesses, collectively pur-chase and receive at their respective facilities inNew York State products, goods, and materialsvalued in excess of $50,000 directly from firms lo-cated outside the State of New York. We find thatthe Association and each of its employer-membersare employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat the Union is a labor organization within themeaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The Representative Status of the UnionThe following employees of the Company con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production employees, shipping and re-ceiving clerks, maintenance employees, patternmakers (also known as samplemakers and/ordesigners), employed by the employers whoare members of the Association; but excludinghead shipping clerks and other supervisors asdefined in the National Labor Relations Act asamended.At all material times, the Union, by virtue of Sec-tion 9(a) of the Act, has been, and continues to be,the exclusive collective-bargaining representativeof the employees in this unit. The Union and theCompany, through the Association, have been par-ties to successive collective-bargaining agreements,the most recent of which is effective by its termsfor the period from 25 April 1981 through 24 April1984.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The 8(a)(1) ViolationSince on or about 15 October 1982 the Companyhas failed and refused to remit dues to the Unionand to make contributions to the Insurance TrustFund and the Joint Retirement Fund as its mostrecent collective-bargaining agreement with theUnion requires.2Accordingly, we find that theCompany, by this conduct, has violated Section8(a)(l) of the Act.SC. The 8(a)(3) and (I) ViolationsSince at least on or about 15 October 1982 theCompany has subcontracted out work its employ-ees in the unit described above normally perform.As a result, the Company laid off, among others,the unit employees listed below.Hector MontesNancy CarbonellDelia AlvarezEfrain SuazoGladys E. FloresRamon TorresEmilia SotoAnita SteinJuan GomezJuan CastilloFrancisco PaulLucia DiazBlanca MaldonadoPatira MontalvoDigna RodriguezLaura RodriguezLillian RosasClotilde TorresSonia MendezAngela M. GomezAida PolancoMercedes LeoMarie GuillaumetreSonia Polanco (Leon)Fransicso [sic] ChavarriaLaure PierreKetty BaldorSince on or about the dates of their layoffs, theCompany has failed and refused to recall these em-ployees to their former jobs. We find that theCompany engaged in the conduct described abovebecause its employees joined, supported, and assist-ed the Union, and in order to discourage employ-ees from engaging in such activities or other pro-tected concerted activities for the purpose of col-lective bargaining or other mutual aid and protec-tion. Accordingly, we find that the Company, bythe foregoing conduct, has violated Section 8(a)(3)and (1) of the Act.D. The 8(a)(5) and (1) ViolationsSince on or about 15 February 1983 the Compa-ny has failed and refused to abide by the terms ofthe Machinery of Adjustment and Arbitration pro-' Although the complaint refers to these events as occurring "on orabout October 15, 1983," we find this to be an inadvertent error becausethe complaint issued on 27 May 1983.3 The Oeneral Counsel did not specifically allege that the Company'sconduct also violated Sec. 8(aX5), even though the alleged facts supportsuch a finding. Absent a specific allegation, and also because the remediesfor both violations would be identical, we decline to make this additionalfinding.vision of its collective-bargaining agreement withthe Union.Since at least on or about 15 October 1982 theCompany has subcontracted out unit work and, asa result, has laid off unit employees. The Companyaccomplished the foregoing without notifying theUnion and without affording the Union an oppor-tunity to bargain over the decisions or their effects.On or about April 1983, the Company closed itsfacility without prior notice to the Union and with-out affording the Union an opportunity to bargainover the effects of the closure.Based on the foregoing conduct, as well as theconduct previously described in section II, B andC, we find that the Company has repudiated its ob-ligation to recognize and bargain with the Union asthe exclusive collective-bargaining representativeof its unit employees.Accordingly, we find that the Company, by theconduct described in each of the preceding para-graphs, has violated Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAW1. By failing and refusing since on or about 15October 1982 to remit dues to the Union and tomake contributions to the Insurance Trust Fundand the Joint Retirement Fund, as the parties' mostrecent collective-bargaining agreement requires, theCompany has engaged in unfair labor practices af-fecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.2. By subcontracting out unit work since at leaston or about 15 October 1982 and by laying off andrefusing to recall, among others, the unit employ-ees listed below, because its employees joined, sup-ported, or assisted the Union, and to discourage itsemployees from engaging in such activities orother protected concerted activities, the Companyviolated Section 8(a)(3) and (1).Hector MontesNancy CarbonellDelia AlvarezEfrain SuazoGladys E. FloresRamon TorresEmilia SotoAnita SteinJuan GomezJuan CastilloFrancisco PaulLucia DiazBlanca MaldonadoPatira MontalvoDigna RodriguezLaura RodriguezLillian RosasClotilde TorresSonia MendezAngela M. GomezAida PolancoMercedes LeoMarie GuillaumetreSonia Polanco (Leon)Fransicso [sic] ChavarriaLaure PierreKetty Baldor260 JADE HANDBAG, INC.3. By failing and refusing to abide by the termsof the Machinery of Adjustment and Arbitrationprovison of the collective-bargaining agreementsince at least on or about 15 February 1983, bysubcontracting out unit work since at least on orabout 15 October 1982, by laying off unit employ-ees without notifying the Union and without af-fording the Union an opportunity to bargain overthe decisions and their effects, by closing its facilityon or about April 1983 without prior notice to theUnion and without bargaining with the Union overthe effects of the closure, and by repudiating its ob-ligation to recognize and bargain with the Union asthe exclusive collective-bargaining representativeof its unit employees, the Company violated Sec-tion 8(a)(5) and (1) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.To remedy the Respondent's unlawful failure toremit dues to the Union and to make payments tocertain employee benefit funds, we shall order it toremit to the Union the dues it unlawfully withheld,plus interest as computed in Florida Steel Corp., 231NLRB 651 (1977), and to make its employeeswhole for making the requisite benefit fund pay-ments and by reimbursing its employees in themanner set forth in Kraft Plumbing & Heating, 252NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9thCir. 1981), for any expenses ensuing from the-Re-spondent's failure to make these payments. Any ad-ditional amounts that the Respondent must pay intothe benefit funds to satisfy our "make-whole"remedy shall be determined in the manner set forthin Merryweather Optical Co., 240 NLRB 1213(1979).To remedy the Respondent's discriminatory sub-contracting out of unit work and layoff of unit em-ployees, we shall order the Respondent to makewhole the employees listed below, as well as anyother employee laid off as a result of its discrimina-tion, for any loss of earnings and other benefitsfrom the date of layoff to the date the Respondentclosed its facility, less any net interim earnings ascomputed in F. W. Woolworth Co., 90 NLRB 289(1950), plus interest as precribed in Florida SteelCorp., supra.Hector MontesNancy CarbonellDelia AlvarezEfrain SuazoGladys E. FloresDigna RodriguezLaura RodriguezLillian RosasClotilde TorresSonia MendezRamon TorresEmilia SotoAnita SteinJuan GomezJuan CastilloFrancisco PaulLucia DiazBlanca MaldonadoPatira MontalvoAngela M. GomezAida PolancoMercedes LeoMarie GuillaumetreSonia Polanco (Leon)Fransicso [sic] ChavarriaLaure PierreKetty BaldorBecause the Respondent closed its New York Cityfacility for economic reasons after it began subcon-tracting out unit work, we shall not order it to re-store the status quo ante by resuming its formermethod of operation and offering these employeesreinstatement. To further effectuate the policies ofthe Act, however, should the Respondent everresume its operation or a similar operation in theNew York City area, we shall require the Re-spondent to offer these employees reinstatement totheir former positions or, if such positions nolonger exist, to substantially equivalent positions.We have found that the Respondent violatedSection 8(a)(5) and (1) by failing and refusing toabide by the terms of the Machinery of Adjustmentand Arbitration provision of its collective-bargain-ing agreement. To dissipate the effects of this un-lawful action, we shall order the Respondent toabide by the arbitration provision and to process allgrievances in accordance with its terms from on orabout 15 February 1983, the date the Respondentrepudiated the provision.We have also found that the Respondent violatedSection 8(a)(5) and (1) in other respects. Thus, toremedy the Respondent's refusal to bargain overthe effects of closing its facility, we shall order theRespondent to bargain with the Union, on request,concerning the effects of the closure. Further, inorder to assure meaningful bargaining and to effec-tuate the purposes of the Act, we shall accompanyour order to bargain with a requirement that theRespondent provide backpay to unit employees ina manner similar to that prescribed in TransmarineNavigation Corp., 170 NLRB 389 (1968). Thus, theRespondent shall pay employees backpay at therate of their normal wages when last in the Re-spondent's employ from 5 days after the date ofthis Decision and Order until the occurrence of theearliest of the following conditions: (1) the date theRespondent bargains to agreement with the Unionon those subjects pertaining to the effects of theclosure on its unit employees; (2) a bona fide im-passe in bargaining; (3) the Union's failure to re-quest bargaining within 5 days of this decision's is-suance or to commence negotiations within 5 daysof the Respondent's notice of its desire to bargain261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union; or (4) the Union's subsequent fail-ure to bargain in good faith; but in no event shallsuch sums paid to any of these employees exceedthe amount each would have earned as wages fromthe date on which the Respondent closed its facili-ty to the time they secured equivalent employmentelsewhere, or the date on which the Respondentshall have offered to bargain, whichever occurssooner; provided, however, that in no event shallthis sum be less than these employees would haveearned for a 2-week period at the rate of theirnormal wages when last in the Respondent'semploy. Backpay shall be based on earnings whichthe terminated employees would normally have re-ceived during the applicable period, less any net in-terim earnings, and shall be computed in accord-ance with F. W Woolworth Co., supra, with interestas prescribed in Florida Steel Corp., supra.Further, the Respondent shall be required, inconsultation with the Union, to establish a prefer-ential hiring list of all its laid-off unit employeespursuant to a nondiscriminatory system such as se-niority. If the Respondent ever resumes operationsanywhere in the New York City area, it shall berequired to offer these employees reinstatement.In the circumstances of this case, the Respond-ent's refusal to bargain over its decisions to subcon-tract out unit work and to lay off unit employees,as well as its refusal to bargain over the effects ofthese decisions, do not require specific affirmativeremedial provisions. The Respondent's backpay li-ability for these 8(a)(5) violations would cease, inany event, as of the date it lawfully closed its facili-ty. Therefore, the backpay remedy for the Re-spondent's 8(a)(3) violation set forth above sub-sumes the remedy for these additional violations ofSection 8(a)(5).Finally, having found that the Respondent repu-diated its obligation to recognize and bargain withthe Union, we shall order the Respondent to recog-nize the Union and to bargain with it as the exclu-sive representative of its employees in the bargain-ing unit.ORDERThe National Labor Relations Board orders thatthe Respondent, Jade Handbag, Inc., New York,New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Failing and refusing to remit union dues toLeather Goods, Plastics, Handbags & NoveltyWorkers' Union, Local 1, and to make contribu-tions to Insurance Trust Fund and the Joint Retire-ment Fund as its collective-bargaining agreementwhich the Union requires.(b) Subcontracting out unit work and laying offand refusing to recall unit employees because itsemployees joined, supported, or assisted the Union,and to discourage its employees from engaging insuch activities or other protected concerted activi-ties.(c) Failing and refusing to abide by the terms ofthe collective-bargaining agreement's Machinery ofAdjustment and Arbitration provision.(d) Subcontracting out unit work and laying offunit employees without notifying the Union andwithout affording the Union an opportunity to bar-gain concerning these decisions and their effects onunit employees.(e) Closing its facility without notice to theUnion and without affording the Union an oppor-tunity to bargain over the effects of the closure onunit employees.(f) Repudiating its obligation to recognize andbargain with the Union as the exclusive collective-bargaining representative of the employees in thebargaining unit.(g) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Remit to the Union the dues it has withheldand make whole the employees in the bargainingunit by transmitting the payments it owes to thebenefit funds pursuant to the terms of the collec-tive-bargaining agreement, and by reimbursing unitemployees for any expenses ensuing from its failureto make such payments, in the manner set forth inthe remedy section of this decision.(b) Make whole the employees listed below, aswell as any other employees laid off as a result ofits discrimination, for any loss of earnings andother benefits suffered as a result of the discrimina-tion against them, in the manner set forth in theremedy section of this decision.Hector MontesNancy CarbonellDelia AlvarezEfrain SuazoGladys E. FloresRamon TorresEmilia SotoAnita SteinJuan GomezJuan CastilloFrancisco PaulLucia DiazBlanca MaldonadoPatira MontalvoDigna RodriguezLaura RodriguezLillian RosasClotilde TorresSonia MendezAngela M. GomezAida PolancoMercedes LeoMarie GuillaumetreSonia Polanco (Leon)Fransicso [sic] ChavarriaLaure PierreKetty Baldor262 JADE HANDBAG, INC.If the Respondent ever resumes its operation or asimilar operation in the New York City area, itshall offer these employees reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights orprivileges previously enjoyed.(c) Remove from its files any reference to theunlawful layoffs and notify the employees in writ-ing that this has been done and that the layoffs willnot be used against them in any way.(d) Abide by the terms of the Machinery of Ad-justment and Arbitration provision of its collective-bargaining agreement and process all grievances asset forth in the remedy section of this decision.(e) Pay the unit employees laid off as a result ofthe Respondent's closure of its New York, NewYork, facility their normal wages for the period setforth in the remedy section of this decision.(f) Upon request, bargain collectively with theUnion as the exclusive representative of the unitemployees with respect to the effects on such em-ployees of its decision to close its facility, andreduce to writing any agreement reached as resultof such bargaining.(g) Establish in consultation with the Union apreferential hiring list of all employees in the unitwho were laid off in or about April 1983 as a resultof the closure of the Respondent's facility, pursuantto a nondiscriminatory system such as seniority. Ifoperations are ever resumed anywhere in the NewYork City area, offer reinstatement to those em-ployees. If Respondent resumes operations at theNew York City facility, it shall offer all those inthe unit reinstatement to their former positions or,if such positions no longer exists, to substantiallyequivalent positions.(h) On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit concerning terms and con-ditions of employment and, if an understanding isreached, embody the understanding in a signedagreement:All production employees, shipping and re-ceiving clerks, maintenance employees, patternmakers (also known as samplemakers and/ordesigners), employed by the employers whoare members of the Association; but excludinghead shipping clerks and other supervisors asdefined in the National Labor Relations Act asamended.(i) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(j) Mail an exact copy of the attached noticemarked "Appendix"4to the Union and to all unitemployees employed by the Respondent at its NewYork, New York facility immediately prior to theRespondent's cessation of operations at the facilityin or about April 1983. Post at this facility, or anyother facility to which it has subsequently moved,copies of the attached notice marked "Appendix."Copies of the notice, on forms provided by the Re-gional Director for Region 2, after being signed bythe Respondent's authorized representative, shall bemailed immediately upon receipt, as directedabove, and posted and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(k) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to remit employees'union dues to Leather Goods, Plastics, Handbags &Novelty Workers' Union, Local 1, and to makecontributions to the Insurance Trust Fund and theJoint Retirement Fund as the collective-bargainingagreement with the Union requires.WE WILL NOT subcontract out bargaining unitwork and lay off and refuse to recall unit employ-ees or otherwise discriminate against any of youfor supporting Leather Goods, Plastics, Handbags& Novelty Workers' Union, Local 1, or any otherunion, or to discourage you from engaging in theseor any other protected concerted activities.WE WILL NOT fail and refuse to abide by the col-lective-bargaining agreement's Machinery of Ad-justment and Arbitration provision.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT subcontract out unit work and layoff unit employees without notifying the Union andaffording the Union an opportunity to bargain overthese decisions and their effects on unit employees.WE WILL NOT close our New York City facilitywithout notifying the Union and, on request, bar-gaining concerning the effects of the closure onunit employees.WE WILL NOT repudiate our obligation to recog-nize and bargain with the Union as the exclusiverepresentative of the employees in the bargainingunit.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL NOT remit to the Union the union dueswe have withheld, and WE WILL make whole unitemployees by transmitting any payments we oweto benefit funds pursuant to the terms of our col-lective-bargaining agreement with the Union, andby reimbursing these employees for any expensesensuing from our failure to make the required pay-ments.WE WILL make whole the employees listedbelow, as well as any other employee laid off as aresult of our discrimination, for any loss of earn-ings, and other benefits resulting from their layoffs,less any net interim earnings, plus interest. If weever resume our operation or a similar operation inthe New York City area, WE WILL offer these em-ployees reinstatement to their former or substantial-ly equivalent positions without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed.Hector MontesNancy CarbonellDelia AlvarezEfrain SuazoGladys E. FloresRamon TorresEmilia SotoAnita SteinJuan GomezJuan CastilloDigna RodriguezLaura RodriguezLillian RosasClotilde TorresSonia MendezAngela M. GomezAida PolancoMercedes LeoMarie GuillaumetreSonia Polanco (Leon)Francisco PaulLucia DiazBlanca MaldonadoPatira MontalvoFransicso [sic] ChavarriaLaure PierreKetty BaldorWE WILL notify them that we have removedfrom our files any reference to their layoffs andthat the layoffs will not be used against them inany way.WE WILL abide by the collective-bargainingagreement's arbitration provision and process ac-cordingly all grievances that should have beenprocessed since about 15 February 1983.WE WILL, on request, bargain collectively withthe Union concerning the effects of our decision toclose our New York City facility on all unit em-ployees employed at that facility, and reduce towriting any agreement reached as a result of suchbargaining.WE WILL establish in consultation with theUnion a preferential hiring list of all employees inthe unit and, if operations are ever resumed in theNew York City area, WE WILL offer these employ-ees reinstatement.WE WILL make whole unit employees employedat our New York City facility for any loss of paythey may have suffered as a result of our failure tobargain about the effects of the closing of this facil-ity, for the period the National Labor RelationsBoard decides, with interest.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All production employees, shipping and re-ceiving clerks, maintenance employees, patternmakers (also known as samplemakers and/ordesigners), employed by the employers whoare members of the Association; but excludinghead shipping clerks and other supervisors asdefined in the National Labor Relations Act asamended.JADE HANDBAG, INC.264